480 F.2d 613
Joe G. MURRAH et ux., Plaintiffs-Appellants,v.FIRE INSURANCE EXCHANGE, Defendant-Appellee.
No. 72-3814Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
May 16, 1973.

James E. Davis, Texarkana, Ark., for plaintiffs-appellants.
Bun L. Hutchinson, Texarkana, Tex., for defendant-appellee.
Before THORNBERRY, GOLDBERG and RONEY, Circuit Judges.
PER CURIAM:


1
After this action on a fire insurance policy had been pending for fifteen months, plaintiff failed to have representation at a pretrial conference, the Court having granted an earlier motion for the withdrawal of counsel.  The Court ordered that the case would be dismissed at a time certain unless prior thereto the plaintiffs showed good cause why the case should not be dismissed.  No cause was shown.  The case was dismissed for want of prosecution.  We find no abuse of discretion on the part of the trial court.


2
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 431 F.2d 409, Part I (5th Cir. 1970)